DETAILED ACTION
This Office action for U.S. Patent Application No. 17/007,694 is responsive to communications filed 8 September 2021, in reply to the Non-Final Rejection of 10 June 2021 and the interview of 24 August 2021.
Claims 1, 4, 5, 8–14, and 16–25 are pending, of which claims 21–25 are new.
In the previous Office action, claims 1–3, 6, 7, and 9–20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent No. 9,197,867 B1 (“Scalisi”) in view of U.S. Patent Application Publication No. 2015/0341603 A1 (“Kasmir”).  Claims 4, 5, and 8 were rejected under 35 U.S.C. § 103 as obvious over Scalisi in view of Kasmir and in view of U.S. Patent Application Publication No. 2015/0310523 A1 (“Silvernail”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is respectfully submitted that U.S. Patent Application Publication No. 2019/0311451 A1 (“Laycock”) makes obvious the amended limitation of adjusting at least one device at the property to align the property attribute with the setting preferred by the particular category of visitors.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9–14, 16, 17, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,197,867 B1 (“Scalisi”) in view of U.S. Patent Application Publication No. 2019/0311451 A1 (“Laycock”).  Although Laycock was published on 10 October 2019, after the earliest effective filing date of 9 September 2019 of the present application, Laycock is a United States patent publication filed 5 April 2018, before 9 September 2019, and does not share inventorship or assignment with the present application, and so qualifies as prior art under 35 U.S.C. § 102(a)(2).
Scalisi, directed to a smart doorbell that uses a social network to identify visitors, teaches with respect to claim 1:
A monitoring system for monitoring a property (Abstract, “A doorbell system can be used to identify a visitor”),
the monitoring system comprising one or more processors (26:34–48, processor)
id., computer-executable instructions) comprising:
receiving data indicating that a visitor is scheduled to arrive at a property at a particular time (19:20–65, calendar that includes appointment, used to classify visitor as scheduled or unscheduled);
receiving, at the particular time and from a camera, image data (17:56–59, take image of visitor);
[and] classifying, based on the image data, the visitor into a particular category of visitors (Scalisi 28:5–25; classifying visitor as recognized or as a stranger).
The claimed invention differs from Scalisi in that the claimed invention specifies retrieving a setting of a property attribute preferred by a category of visitors from a database, and adjusting a device at the property according with this preferred setting.  Scalisi does not teach adjusting a property device based on a determined category of visitors, but on unique characteristics of the particular visitor as entered by the property owner.  However, Laycock, directed to a security system using video analytics, teaches with respect to claim 1:
retrieving, from a database of preferences of multiple categories of visitors, a setting of a property attribute preferred by the particular category of visitors (¶¶ 0020, 0022, use video analytics to determine people of interest including identification as VIP or child; ¶¶ 0022, 36, prepare staff to accommodate needs of person of interest).
It would have been obvious to one of ordinary skill in the art to modify the Scalisi system to use video analytics to categorize visitors into those who would be accommodated with special attention, as taught by Laycock, in order to direct staff efficiently throughout a large hospitality facility.  Laycock ¶ 0034.
The claimed invention further differs from Laycock in that the present invention teaches adjusting a device at the property to align the property attribute with the setting preferred by the particular category of visitors.  Laycock does not teach a direct mechanism for this process, instead directing staff for “customer service opportunities”.  Laycock ¶¶ 0032–34, 0036.  However, this difference between the claimed invention and Laycock is considered obvious, since it has been held that automating a prior manual activity is not sufficient to distinguish over the prior art.  M.P.E.P. § 2144.04(III).

Regarding claim 9, Scalisi in view of Laycock teaches the monitoring system of claim 1, the operations comprising:
based on the data indicating that the visitor is scheduled to arrive at the property at the particular time, retrieving, at or before the particular time (Scalisi 25:27–28, “instructions can be received before the visitor visits the building”), and from a database of visitor profiles, a stored profile for the visitor (17:33–34, “compare the visitor’s characterization to a database of characterization information”).

Regarding claim 10, Scalisi in view of Laycock teaches the monitoring system of claim 9, the operations comprising:
determining, based on the image data and the stored profile, that a person arriving at or near the particular time is the visitor that is scheduled to arrive at the property at the particular time (Scalisi 19:49–64, using social network images and doorbell facial recognition to determine if the visitor has an appointment at or near the present time; Laycock ¶ 0020, 0022, identifying VIP from facial recognition).

Regarding claim 11, Scalisi in view of Laycock teaches the monitoring system of claim 9, wherein the stored profile for the visitor (Scalisi 26:65–27:4, visitor profile) includes at least one of . . . demographic information of the visitor (Laycock ¶ 0022, identifying child)).

Regarding claim 12, Scalisi in view of Laycock teaches the monitoring system of claim 9, the operations comprising:
adding, to the stored profile of the visitor (Scalisi 26:65–27:4, visitor profile), the particular category of visitors into which the visitor is classified (Laycock ¶¶ 0020, 0022, visitor categories including VIP and child).

Regarding claim 13, Scalisi in view of Laycock teaches the monitoring system of claim 1, the operations comprising:
generating a profile of the visitor (Scalisi 26:65–27:4, visitor profile) including the particular category of visitors into which the visitor is classified (Laycock ¶¶ 0020, 0022; visitor categories including VIP and child); and
storing the profile of the visitor in a database of visitor profiles (Scalisi 17:32–37, database of visitors identified from facial recognition).

Regarding claim 14, Scalisi in view of Laycock teaches the monitoring system of claim 1, the operations comprising:
classifying based on the image data a group of visitors into a particular category of visitor groups, wherein the group of visitors includes the visitor and at least one other visitor (Laycock ¶¶ 0020, 0022; categories including VIP and child),
retrieving, from a database of preference of multiple categories of visitor groups, a setting of a second property attribute preferred by the particular category of visitor groups (Laycock ¶ 0036, plurality of “personal preferences” for VIP guest); and
adjusting the at least one device on the property to align the second property attribute with the setting preferred by the particular category of visitor groups (id., obvious as a matter of law to update the manual process described in Laycock of accommodating a VIP guest’s personal preferences, M.P.E.P. § 2144.04(III)).

Regarding claim 16, Scalisi in view of Laycock teaches the monitoring system of claim 1, the operations comprising:
receiving, from a second monitoring system of a second property, data representing an interaction of the visitor with the second property (Scalisi 28:52–63, use of multiple doorbells to create a database of local solicitors);
determining, based on the data representing the interactions of the visitor with the second property, a setting of a second property attribute preferred by the visitor) of the visitor (id., determine if a visitor is a known solicitor); and
based on the setting of the second property attributed preferred by the visitor, adjusting at least one device at the property to align the second property attribute with the setting preferred by the visitor (Laycock ¶ 0036, obvious as a matter of law to update the manual process described in Laycock of accommodating a VIP guest’s personal preferences, M.P.E.P. § 2144.04(III)).

Regarding claim 17, Scalisi in view of Laycock teaches the monitoring system of claim 1, wherein classifying the visitor into the particular category of visitors comprises:
determining, based on the image data, a characteristic of the visitor . . . including one or more of an age (Laycock ¶ 0022, child) . . . ; and
classifying the visitor into the particular category of visitors based on the characteristic of the visitor (id., classifying visitor as child).

Regarding claim 19, Scalisi teaches a method, comprising::
receiving, by a processor (26:34–48, processor) of a monitoring system (Abstract, doorbell system used to identify a visitor) data indicating that a visitor is scheduled to arrive at a property at a particular time (19:20–65, calendar that includes appointment, used to classify visitor as scheduled or unscheduled);
receiving, at the particular time and from a camera, image data (17:56–59, take image of visitor);
classifying, based on the image data, the visitor into a particular category of visitors (Scalisi 28:5–25; classifying visitor as recognized or as a stranger).
The claimed invention differs from Scalisi in that the claimed invention specifies retrieving a setting of a property attribute preferred by a category of visitors from a database, and adjusting a device at the property according with this preferred setting.  Scalisi does not teach adjusting a property device based on a determined category of visitors, but on unique characteristics of the particular visitor as entered by the property owner.  However, Laycock, directed to a security system using video analytics, teaches with respect to claim 19:
retrieving, from a database of preferences of multiple categories of visitors, a setting of a property attribute preferred by the particular category of visitors (¶¶ 0020, 0022, use video analytics to determine people of interest including identification as VIP or child; ¶¶ 0022, 36, prepare staff to accommodate needs of person of interest).
It would have been obvious to one of ordinary skill in the art to modify the Scalisi system to use video analytics to categorize visitors into those who would be accommodated with special attention, as taught by Laycock, in order to direct staff efficiently throughout a large hospitality facility.  Laycock ¶ 0034.
The claimed invention further differs from Laycock in that the present invention teaches adjusting a device at the property to align the property attribute with the setting preferred by the particular category of visitors.  Laycock does not teach a direct mechanism for this process, instead directing staff for “customer service opportunities”.  Laycock ¶¶ 0032–34, 0036.  However, this difference between the claimed invention and Laycock is considered obvious, since it has been held that automating a prior manual activity is not sufficient to distinguish over the prior art.  M.P.E.P. § 2144.04(III).

Regarding claim 20, all other things equal to claim 1, Scalisi in view of Laycock teaches an implementation on a non-transitory computer-readable medium as claimed (Scalisi 30:51–65).

Claims 4, 5, and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Scalisi in view of Laycock as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0310523 A1 (“Silvernail”).

Claims 4 and 5 are directed to receiving and processing data indicating a visitor’s reaction to the property.  Scalisi and Laycock do not disclose this limitation.  However, Silvernail, directed to a video-based property listing system, teaches with respect to claims 4 and 5,
(claim 4) receiving, from a sensor at the property, sensor data (¶ 0094, in-person meeting request)
(claim 5) receiving, through a user interface presented to the visitor by a computer device, user input data (¶ 0054, user responds to video by filling out a form before being considered a lead)
indicating a reaction of the visitor to the property (id.); and
storing, in the database of preferences of multiple categories of visitors, the setting and the data indicating the reaction of the visitor to the property (¶ 0027, media matrix of leads).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the Silvernail lead matrix into the Scalisi visitor database for the additional utility of a real estate showing application.  Silvenail ¶ 0077.

Regarding claim 8, all other things equal to two repeated applications of Scalisi in view of Laycock as discussed in claims 14 and 16, specifically, Silvernail discusses throughout determining if a visitor is a “lead visitor”, such as by determining that the visitor requested to schedule an in-person showing of the property (¶¶ 0079, 95) compatible with an appointment scheduling as in Scalisi 19:20–20:18.  Additionally, in this combination, Scalisi further discloses or makes obvious adjusting at least one device at the property to align it to a setting preferred by a lead visitor over a second visitor, by extension of the principle in Scalisi 26:50–53, “The identity of the visitor can help the user and/or the doorbell system know how to best respond to the visitor”.

Claims 18 and 21–24 are rejected under 35 U.S.C. § 103 as being unpatentable over Scalisi in view of Laycock as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0341603 A1 (“Kasmir”).
Claim 18 is directed to a list of specific property attributes.  Laycock does not list specific preferred settings for VIP guests for staff to accommodate or serve.  However, Kasmir, directed to a doorbell system that detects and regulates temperature, the monitoring system of claim 1, wherein the attribute of the property includes one or more of a status of an appliance, a lighting level, a sound level, a temperature, or a scent at the property (Kasmir ¶¶ 0251, 0257–258, 0801, 0816–818; integration with smart home system to communicate with and control appliances, lights, and HVAC systems).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to automate the Laycock system to accommodate guests’ comfort preferences, as taught by Kasmir, in order to integrate a smart house to a visitor’s preferences upon recognizing a visit by that specific person.  M.P.E.P. § 2143(I)(F), Leapfrog Enterprises v. Fisher-Price, Inc., 485 F.3d 1157, 1161–62 (Fed. Cir. 2007) (updating prior art devices to use modern electronics considered obvious).

Regarding claims 21–24, Kasmir specifically teaches adjusting the at least one device at the property to align the property attribute with the setting preferred by the particular category of visitors, including the claim 21 sound (¶ 0090, greeting), the claim 22 scent (¶ 0801, coffeemaker), claim 23 temperature (¶ 0801, temperature control system, air conditioner, heater), and claim 24 brightness (¶ 0258, brightness of light).

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 25 is directed to using camera data indicating a reaction of a visitor to a property in the context of aligning a property attribute with a setting preferred by the particular category of visitors.  Prior art exists that discloses using detected reactions of a visitor to a restaurant to judge food quality or customize an electronic menu, but these applications to food service are not analogous art to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487